___________

                                     No. 95-3472
                                     ___________


United States of America,                *
                                         *
              Appellee,                  *
                                         *
     v.                                  *
                                         *
Jerome T. Schiefen,                      *   Appeal from the United States
                                         *   District Court for the
              Appellant,                 *   District of South Dakota
                                         *
Barbara Schiefen, estate of;             *   [UNPUBLISHED]
South Lincoln Rural Water                *
System, Inc.; David Schiefen;            *
Krautco, Uninc,                          *
                                         *
              Defendants.                *

                                     ___________

                      Submitted:     March 19, 1996

                            Filed:   April 3, 1996
                                     ___________

Before McMILLIAN, BRIGHT, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Jerome Schiefen appeals from the final order of the District Court1
for the District of South Dakota, granting the United States summary
judgment in this action brought pursuant to 28 U.S.C. § 1345, seeking
foreclosure of liens held by the Internal Revenue Service and Farmers Home
Administration, the sale of property, and the distribution of proceeds.
The district court also concluded certain transfers of real and personal
property were fraudulent




     1
      The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
conveyances.   Schiefen argues the district court lacked jurisdiction to
entertain this suit.     We have carefully reviewed the record, and we
conclude Schiefen's arguments on appeal are frivolous and entirely without
merit.


     Accordingly, we affirm the judgment of the district court.      See 8th
Cir. R. 47A(a).   Schiefen's several motions on appeal are denied.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-